Exhibit 10.4

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Amendment No. 2. to

Purchase Agreement

 

This Amendment No. 2 (“the Amendment”) to the Purchase Agreement (the
“Agreement”) dated February 5, 2002 by and among Network Engines, Inc. (“NEI”),
a corporation organized under the laws of the State of Delaware, U.S.A., and
having its principal place of business at 25 Dan Road, Canton, Massachusetts
02021 and EMC Corporation, (“EMC”), a Massachusetts corporation having its
principal place of business at 176 South St., Hopkinton, MA. 01748 is made this
18th day of February 2011 by and between NEI and EMC and commences on the date
accepted and executed by both parties (“Effective Date”).

 

WHEREAS, the parties wish to amend the Agreement to update the Product list in
Exhibit A (Product Pricing, Lead-Time, Upside, Cancellation and Rescheduling
Terms) and Exhibit B, EMC on-Order Parts, to provide the pricing and lead time
for a new Products;

 

NOW THEREFORE, in consideration of the above and the other respective promises
of the parties set forth herein, the parties hereto agree as follows:

 

1)  The Product chart in the first section of Exhibit A entitled Product and
Repair Pricing is replaced in its entirety with the attached list of
currently-shipping NEI/EMC Products; pricing may be separately agreed by the
parties provided that applicable pricing shall be as stated in applicable
purchase orders from EMC.  “Unless the Parties hereto agree otherwise in a
mutually signed formal writing, all additional products purchased by EMC from
NEI in the future shall also be deemed Products governed by this Agreement,
whether or not listed in an amended Exhibit A.”

 

2)  Exhibit B is amended with the attached Exhibit B to describe the
component(s) for the Products added in the amended Exhibit A.

 

3)  A new Section 28 is hereby added to the Agreement, providing as follows:

 

28.  COMPLIANCE WITH LAWS

 

28.1         General.  NEI will comply with all applicable laws.  The Sections
below are meant to highlight particular obligations and are not intended to be
an exhaustive list of all legal obligations a party may have in performing under
this Agreement.  NEI shall also assist EMC by attempting in good faith to comply
with or assist EMC to comply with any procurement policies adopted by EMC that
are not inconsistent with this Agreement.

 

28.2         Ethical Business Practices.  As a supplier to EMC, NEI represents
and warrants that it has adopted the EICC Supplier Code of Conduct
(http://www.eicc.info/EICC%20CODE.htm) or another code that covers the same
subjects and as to these subjects, requires substantially the same objectives
and outcomes.

 

28.2.1      NEI understands the US Foreign Corrupt Practices Act 1977 (“FCPA”)
and the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions (“OECD Convention”) and their applicability
to conducting business under this Agreement. NEI agrees not to cause EMC to
breach the FCPA/OECD Convention, and agrees to comply with the FCPA/OECD
Convention as if it were applicable to NEI. NEI represents that it is a publicly
traded company, and that information regarding each of its “Affiliates” as that
term in defined under the US securities laws, is, to the best of its knowledge,
publicly reported pursuant to law, and that none of the officers, directors, or
controlling shareholders are government officials.. All payments to NEI by EMC
will be by check or wire transfer and will be made payable to NEI as provided
for in this Agreement.  NEI represents and warrants that it has in place
record-keeping and accounting systems that accurately and completely record, on
a materially accurate basis, its

 

EMC/NEI CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

expenditure related to the Products sold to EMC hereunder. The terms of this
Agreement may be disclosed to the relevant government authorities, if deemed
appropriate by EMC or as required by law. NEI will disclose to EMC any known
future affiliation between NEI and any government official.  NEI will provide an
annual certification of compliance with the FCPA/OECD Convention as if NEI were
subject to it.  EMC may terminate this Agreement, if EMC has reason to believe
that NEI has breached the FCPA/OECD Convention.

 

28.3         Country of Origin Identification.  For each NEI Product purchased
under this Agreement, NEI shall furnish EMC, on a periodic basis as reasonably
requested by EMC, with country of origin (manufacture) by quantity and part
number (EMC’s and NEI’s) of components purchased by NEI from its first tier
suppliers.  Each component of each NEI Product shall be marked with the country
of origin as required by applicable law.  Upon EMC’s request, NEI shall provide
EMC with a report listing each component of the Product and its country of
origin.

 

28.4         Export. NEI acknowledges that any Products and associated
documentation provided to EMC pursuant to this Agreement are subject to the
export control laws and regulations of the United States, including without
limitation the Export Administration Regulations, and applicable laws and
regulations of other countries.   Each party shall comply with all export
control laws and regulations applicable to its use, transfer or export of the
Products and documentation.  NEI certifies that it is not restricted from making
or receiving U.S. exports.  Each party acknowledges that it shall be
responsible, based on the components that it supplies for the Products
hereunder, for obtaining such export classification control numbers, general
licenses or other governmental authorizations as may be required with respect to
the use, transfer, or export of the Products and documentation.  Each party
shall reasonably cooperate with the other to enable EMC to comply with export
laws and regulations applicable to EMC’s re-exports of the Products and
documentation.  As part of this cooperation, the parties shall cooperate to
determine and provide to EMC the export control classification number and
license exception and CCATS (Commodity Classification Automated Tracking System)
(if required) for the Products and Product Documentation as well as copies or
other written evidence of relevant consents, licenses or authorizations obtained
or applied for and such other information regarding the export control
classifications of the Products as may be reasonably requested by EMC.   Each
party shall immediately notify the other of any changes to such certifications,
information, licenses, consents or authorizations.

 

28.4.1  Customers-Trade Partnership Against Terrorism (C-TPAT).  NEI agrees to
ensure that it has in place a verifiable, documented, security program that
describes NEI’s procedural security, physical security, access controls,
personnel security, education and training awareness, manifest procedures and
conveyance security.  NEI represents and warrants that its security program is
consistent with the U.S. Customs Service C-TPAT Security Recommendations and
covenants to maintain such consistency.

 

28.4.2  National Security Regulations.  Certain countries may, from time to
time, enact laws that require submission of information prior to cargo arriving
in the country or region.  As of the Effective Date, the parties are aware of
such laws in the U.S., the countries in the European Union and in Canada.  The
parties agree to cooperate in providing the necessary information to parties or
their designees to allow a party with reporting obligations to fulfill such
obligations in a timely manner.

 

28.5         Environmental Compliance.  NEI represents and warrants that all
components and/or materials purchased from NEI under this Agreement shall comply
with all applicable environmental laws and regulations (including, without
limitation, official technical standards referenced in such laws and
regulations) and that the components and/or materials are made such that EMC and
its affiliates can comply with such regulations when selling them (or the
relevant final products containing such components and/or materials).  Such
global environmental regulations include, but are not limited to (i) EU
Directive 2002/95/EC on the Restriction of Hazardous Substances, EU Directive
2002/96/EC on Waste Electrical and Electronic Equipment, EU Directive 2006/66/EC
on Batteries and EU Directive 2003/11/EC regarding restriction of flame
retardants, as well as related implementing legislation in relation to the
foregoing Directives, Management Methods for Controlling Pollution by Electronic
Information Products (aka “China RoHS”), China WEEE, California’s Proposition 65
(see http://www.oehha.ca.gov/prop65.html for

 

2

--------------------------------------------------------------------------------


 

details) and similar legislation in force in other countries; (ii) the EU
“REACH” Regulation 1907/2006/EC, China REACH and similar legislation applicable
to other countries, in particular in view of the obligation of NEI to provide
information on product substances in the supply chain.  Each Product shall bear
appropriate labels indicating compliance with applicable regulations unless
stated otherwise in the agreed specifications. NEI shall collaborate with EMC in
matters concerning compliance with such laws and regulations, and shall provide
all information and support required by EMC to comply with the foregoing when
selling EMC products containing the Products.

 

28.6.1      Cooperation Regarding Disclosure.  Suppliers must cooperate with EMC
to make available to EMC and/or its agents, full material declarations that
identify the sources of and amount of all substances contained in the Products. 
Unless EMC specifically agrees in writing that a particular Product may contain
a particular material, NEI will also provide a statement that the Products do
not contain various materials at issue in applicable laws and regulations.  NEI
must declare each Product’s compliance to all applicable hazardous material
legislation and identify any substances that are banned or must be declared
under applicable laws.  In addition, NEI will make available any documentation
that supports the declaration.

 

28.6.2      Conflict Minerals.  Without limiting the generality of the
foregoing, NEI agrees to disclose to EMC, upon EMC’s request, to the extent
known or discoverable by NEI following inquiry, the original source of all
minerals contained in the Product.  If NEI does not know the original source of
the minerals, NEI agrees to cooperate with EMC, including disclosing from whom
NEI purchased the minerals and urging others to disclose such information, so
that the original source of minerals can be accurately determined and reported. 
NEI shall comply with all laws regarding the sourcing of minerals, including
laws prohibiting the sourcing of minerals from mines controlled by combatants.

 

28.6.3      Ozone Depleting Chemicals.  NEI represents and warrants that as of
the Effective Date the NEI Products do not contain Ozone Depleting Chemicals, as
defined by the U.S. Internal Revenue Service from time to time (currently
defined at http://www.irs.gov/businesses/small/article/0,,id=186588,00.html). 
NEI covenants not to include any Ozone Depleting Chemicals in or in the
manufacturing process for the NEI Products during the term of this Agreement. 
If, during the term, NEI nevertheless includes Ozone Depleting Chemicals in or
in the manufacture of any NEI Products, then NEI shall notify EMC in accordance
with the engineering change notice process stated above, identifying which NEI
Products are affected, the Ozone Depleting Chemicals in each Product, the amount
or concentration of such chemicals, and such other information that EMC may
require to comply with its legal obligations, including audits.  NEI shall
indemnify EMC for all liabilities, taxes, and penalties associated with Ozone
Depleting Chemicals in or used in the manufacture of the NEI Products provided
to EMC.

 

28.8  United States Government Purchases.  Any software contained in or
comprising the NEI Products and associated documentation that is supplied by NEI
and not by EMC, are “commercial computer software” and “commercial computer
software documentation” respectively, as specified in FAR 12.212, 27.4,
52.227-14, 52.227-19 and any other FARs applicable to governmental agency End
Users and their successors.  All U.S. government End Users acquire such software
and documentation with only those rights set forth in the applicable End User
license agreement, which may be, without limitation, a click-wrap, shrink-wrap,
break-the-seal type, or signature-required type agreement. The following are
incorporated herein by reference to the extent that they apply, based upon size
of transaction and resulting sales to US governmental entities:  41 CFR 60-1.4
(equal opportunity clause re minorities and women); 41 CFR 60-250.5 (re special
disabled veterans and veterans of the Vietnam era); 41 CFR 60-741.5 (re
individuals with disabilities).

 

28.9             Viruses:  No Harmful Code.  With respect to NEI Products
provided under this Agreement that comprise or contain software or firmware that
is not supplied by EMC, NEI represents, warrants and covenants that each such
NEI Product does not and will not contain any code, programming instruction or
set of instructions that is a virus, worm, time bomb, or was intentionally
constructed to damage, interfere

 

3

--------------------------------------------------------------------------------


 

with or otherwise adversely affect operation of that NEI Product or other
computer programming code, data files, or hardware without EMC’s written
consent.  Further, Licensor shall have a mechanism for demonstrating the
authenticity and integrity of the software provided to EMC (e.g., digitally
signing mobile code or distributing product code from a trusted web site).  EMC
may from time to time request information from its supply chain regarding the
products that EMC licenses and purchases.  With respect to software that
comprises or is contained in NEI Products, EMC may request NEI to self-certify
that its software and software development practices aligns with software
integrity and security standards developed by SAFECode.org or any successor or
similar industry code security and integrity organization.  NEI agrees to
respond promptly and fully to such requests.

 

28.10 No Open Source. NEI warrants that any software provided under this
Agreement that is not supplied by EMC does not contain any FOSS and NEI
covenants not to include any such software in the software licensed pursuant to
this Agreement without providing EMC with at least [**] months of advance notice
of NEI’s intent to include it, along with a functional description of the FOSS
and the business reason(s) for including it in the software.  Such notice shall
be sent to EMC’s relationship manager working with NEI, with a simultaneous copy
to EMC’s Office of the General Counsel at legalnotices@emc.com.  As used herein,
“FOSS” means free and open source software and includes those components of
software which components qualify as public domain software or are licensed as
shareable freeware or open source software, where shareable freeware is
copyrighted computer software which is made available to the general public for
use free of charge, for an unlimited time, without restrictions on field of use
or redistribution, and open source software conforms to the Open Software
Initiative definition of open source software in effect as of the Effective Date
of this Agreement.

 

28.11       NEI will grant EMC reasonable access to NEI’s books and records
relating to its representations in this Section 28 and the right to audit them,
no more often than [**] (with respect to any particular topic — hence, an audit
concerning ozone depleting chemicals would not preclude same-year audit
concerning export compliance), upon [**] days’ prior written notice, during
regular business hours, at NEI’s principal place of business, in a manner
designed to minimize the disruption to NEI’s business activities.

 

4)     No Other Changes. All Other terms and conditions of the Agreement shall
remain unchanged.

 

5)     Counterparts.  This Amendment may be executed in two or more
counterparts, all of which, taken together, shall be regarded as one and the
same instrument.  PDF or facsimile copies of signatures shall be sufficient to
bind each party hereto.

 

6)     [**] Cost Reductions.  In the event that [**] reduces the purchase price
of a Product that NEI is procuring for EMC, NEI shall pass through [**]% of that
cost reduction to EMC, effective immediately on all new Product purchases
impacted by the cost reduction, including existing Purchase Orders for Products
not yet received by NEI, if such Products are included in the price reduction. 
In addition to passing through [**]% of the cost reduction on all new Product
purchases, NEI agrees to re-price [**]% of the total quantity of Products
committed to by NEI (either already in inventory, or on existing purchase
orders) at the old price.  However, regardless of the percentage by which [**]
reduces the purchase price of a Product, NEI shall only be obligated to apply up
to [**]% of that cost reduction on NEI inventory existing at the old price, and
only up to a maximum inventory revaluation of $[**] per quarter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Purchase Agreement by their duly authorized representatives.

 

Executed and agreed to:

Executed and agreed to:

 

 

Network Engines, Inc.

EMC Corporation

(“NEI”)

(“EMC”)

 

4

--------------------------------------------------------------------------------


 

Signature:

/s/ Douglas G. Bryant

 

Signature:

/s/ Tim Smith

 

 

 

 

 

Name:

Douglas G. Bryant

 

Name:

Tim Smith

 

 

 

 

 

Title:

CFO

 

Title:

VP

 

 

 

 

 

Date:

1/7/11

 

Date:

4/1/11

 

5

--------------------------------------------------------------------------------


 

Schedule 1  Product and Repair Pricing

 

Product Name

 

Avamar Storage Node

 

RSA EnVision

 

RSA DLP

 

RSA RKM

 

RSA SecureID

 

Centera Gen4 LP 4TB

 

Centera Gen4 LOP 8TB

 

Recoverpoint

 

 

6

--------------------------------------------------------------------------------


 

Exhibit B — EMC  On-Order Parts

 

Subject to the terms of the Agreement, EMC shall be liable for the parts
described in Section 1 below. EMC’s liability is limited to that quantity of
Parts that NEI must order, in accordance with the ordering lead time for such
parts, in order to manufacture and deliver Products to EMC in accordance with
the delivery dates listed in the forecast, Purchase Orders and upside
requirements (“On-Order Parts”).  NEI shall inform EMC, upon request and on an
ongoing basis, on the lead time for components for the Products listed in
Appendix A. The current lead times for such Products are attached hereto.

 

1.0       Definitions

 

1.1         EMC Custom Parts:  Parts that are not commodity Products in the
commercial market, but are manufactured solely for incorporation into EMC
Products.

 

1.2         EMC Unique Parts:  Commodity parts procured solely for incorporation
into EMC Products and not used on other NEI products.

 

1.3         Other Parts: Parts other than those listed in 1.1 or 1.2 above that
are components of the Product, but which are not custom to EMC or unique to the
Products EMC is purchasing hereunder.

 

7

--------------------------------------------------------------------------------


 

Centera

 

Item Number

 

Item Description

 

Qty per Node

 

EOQ

 

Lead Time 
(Bus Days)

 

Category

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------

[**]

One page was omitted pursuant to an application for confidential treatment filed
with the Securities and Exchange Commission. Asterisks denote omissions.

 

8

--------------------------------------------------------------------------------


 

[**] PROGRAMS

 

NEI Part No.

 

Lead Time 
(Weeks)

 

Vendor

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

9

--------------------------------------------------------------------------------